Title: Report on the Proceedings of the Southwest Territory, 19 June 1793
From: Jefferson, Thomas
To: Washington, George


The Secretary of State having received from the Secretary of the territory of the US. South of the Ohio a report of the proceedings of that government from Sep. 1. 1792. to the 16th. of Feb. 1793.
Reports to the President of the US.
That they do not contain any thing necessary for him to act on: unless, as it is suggested by Mr. Smith, it should be necessary to lay before Congress the act of their legislature of Nov. 20. 1792. That tho’ the Secretary of state knows of no law or circumstance which requires this to be done, yet he thinks it will be safe to consult the Attorney General of the US. whether there be any such law, before any conclusion taken.

Th: JeffersonJune 19. 1793.

 